Lacombe, Circuit Judge,
(orally.) “Crude cocoa” is on the free-list, (paragraph 542.) “Cocoa manufactured,” which is p. very comprehensive term, apparently, is contained in paragraph 319. Cocoa, according to the testimony here, is manufactured into a substance known as “prepared cocoa;” also into a substance known as “chocolate;” and of chocolate we have information here of two varieties, “chocolate confectionery” and “sweetened chocolate.” As manufactured cocoa, all these articles — prepared cocoa, chocolate, audits varieties — would he included. “Cocoa prepared” is expressly provided for in paragraph 319. “Chocolate confectionery” is expressly provided for in paragraph 238. “Chocolate” itself, excepting the confectionery and the sweetened chocolate, is specially provided for in paragraph 318. I find no provision in the tariff act for “sweetened chocolate,” except in a parenthetical phrase, where it is excepted in the enumeration of chocolate, and therefore I think it should be classified under “cocoa manufactured,” as covered by paragraph 319. But the court further determines in this case that, inasmuch as it appears by the protest that the importers did. not call the collector’s attention to paragraph 319 as being the one under which their goods should be classified, they cannot avail themselves of the provisions of that paragraph in the appeal that they have taken from the collector’s decision. Davies v. Arthur, 96 U. S. 148. The importers must recover, if at all, only upon the grounds stated in their protest. Chung Yune v. Kelly, 14 Fed. Rep. 639. The decision of the board of general appraisers in this case is therefore reversed.